Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


1812 Franklin Street, Bonham, Texas, et al.,          Appeal from the 336th District Court of
Appellants                                            Fannin County, Texas (Tr. Ct. No. CV-18-
                                                      43793). Memorandum Opinion delivered
No. 06-19-00065-CV        v.                          by Chief Justice Morriss, Justice Burgess
                                                      and Justice Stevens participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED MARCH 27, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk